Citation Nr: 0929215	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  04-29 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bipolar disorder, 
claimed as a mental condition.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1989 to January 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.

The Board issued a decision in September 2007 in which it 
denied service connection for bipolar disorder, claimed as a 
mental condition.  The Veteran appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  Pursuant 
to a Joint Motion for Remand (Joint Motion), in a February 
2009 Order the Court vacated the Board decision in part and 
remanded the case to the Board for compliance with the 
instructions contained in the Joint Motion.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In pertinent part, the Joint Motion instructs the Board to 
ensure that VA complies with the requirements of the duty to 
assist.  

The provisions of 38 U.S.C.A. § 5103A(b)(3) (West 2002) 
require that VA continue any attempts to get federal records 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  If the 
records are unavailable, VA must notify the Veteran of the 
identity of the records, the efforts VA made to obtain the 
records, a description of any further action VA will take on 
the claim, and notice that the Veteran is ultimately 
responsible for providing the evidence.  38 C.F.R. § 3.159(e) 
(2008).  

The Board notes that in cases where the Veteran's service 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case, including the obligation to 
search alternate sources.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991). 

The RO is directed to Washington v. Nicholson, 19 Vet. App. 
362 (2005) as to the requirement that VA advise claimants of 
alternate sources of evidence which may be utilized in cases 
where records are missing.  The RO's attention is also called 
to Daye v. Nicholson, 20 Vet. App. 512, 516 (2006) and Dixon 
v. Derwinski, 3 Vet. App. 261 (1992) as to the requirement 
that VA advise claimants of alternate sources of evidence 
which may be utilized in cases where service records are 
missing.  It is incumbent upon VA to afford the appellant's 
claim this consideration due to the unavailability of his 
service records.  See Marciniak v. Brown, 10 Vet. App. 198 
(1997), O'Hare (1991).  

A non-exhaustive list of documents that may be substituted 
for service treatment records in this case includes: 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals, clinics, and private 
physicians where a Veteran may have sought treatment, 
especially soon after service discharge, letters written 
during service, photographs taken during service, pharmacy 
prescription records, and insurance examinations.  See VA 
Adjudication Procedure Manual, Manual M21-1MR, Part III, 
Subpart iii, 2.E.26 and 2.E.27 (December 13, 2005).  In this 
regard, the RO should provide the Veteran appropriate notice 
and attempt to reconstruct the service treatment records 
through alternative means.  

The Veteran submitted a July 2009 private medical opinion 
letter linking his current mental illness with his military 
service.  However, the examiner only states generally that he 
had reviewed the Veteran's claims file, interviewed the 
Veteran and that in the examiner's opinion his mental illness 
developed during his military service.  The Board notes that 
there is no description of the Veteran's current disability, 
no supporting data provided, no analysis of the issue and no 
reasoned medical opinion or rationale linking the Veteran's 
current disability with service.  

The Court has held that a medical examination report must 
contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion 
... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions.").  A 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Veteran sought treatment at mental health services in 
November 1989 during his military service for stress and 
stress related problems.  No diagnosis was made and there are 
no records available related to follow-up treatment.  Post-
service medical evidence relates predominantly to the 
Veteran's substance abuse and psychological problems, and 
reveals that the Veteran has been diagnosed with bipolar II 
disorder, cocaine dependence and alcohol dependence.  As such 
his reports of a continuity of symptomatology and the July 
2009 private opinion can satisfy the requirement for evidence 
that the claimed disability may be related to service.  See 
McLendon, supra.  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.  Therefore, the Board finds that the Veteran should be 
afforded a VA examination with a nexus opinion to determine 
whether his bipolar disorder is related to his military 
service.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should again be notified 
in accordance with the provisions of 38 
U.S.C.A. § 5103A(b) and 38 C.F.R. § 
3.159(e) and informed that given the 
possible unavailability of his complete 
service treatment records, he may submit 
alternative records to substantiate his 
claim, in accordance with Washington, 
Dixon, Daye and appropriate administrative 
provisions.  

2.  After the above has been accomplished 
and the Veteran has been given an 
appropriate amount of time to respond, 
schedule the Veteran for a medical 
examination with a VA medical provider to 
evaluate any psychological disorder the 
Veteran may be suffering from.  Send the 
Veteran's claims folder, which should 
include a copy of this REMAND, to the 
provider.  The examination report should 
indicate whether the claims folder was 
available and reviewed.  After reviewing 
the Veteran's claims file and examining 
the Veteran, the VA medical provider 
should provide a thorough examination 
report of the Veteran's disability.  The 
provider should then provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any psychological disorder 
the Veteran suffers from was caused by, 
aggravated by or otherwise related to the 
Veteran's military service, including 
taking into account the Veteran's in-
service complaints of stress and stress 
related problems (as reflected in November 
1989 treatment records).  Reasons and 
bases for all opinions expressed should be 
provided and the report should include a 
discussion of the Veteran's documented 
medical history and his assertions and 
contentions.

3.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



